WRIGHT, J.
If the tort complained of were by the husband, and wif & jointly, suit should be against the husband alone, for the law intends the whole his act. 2 Com. Dig. 111. If the action *10be against husband and wife jointly for a tort they could not jointly commit, or against the husband alone for the separate act of the wife, and the objection appear on the face of the pleadings, tha 10] *defendant may demur, move in arrest of judgment, or bring his writ of error. 2 Com. Dig. 111. 1 Ch. Pl. 80. So if the action be joint, and the husband he found not guilty, the action fails. Brownl. 209, Yelv. 106. If a verdict is taken, therefore, what good would result to the plaintiff, if we must arrest the judgment upon it?
Verdict and judgment for the defendant.